Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 03/16/2021.
Claims 1, 3-9 and 11-21 are pending.
Claims 1, 3-6, 8, 9, 12-14 and 16 have been amended.
Claims 2 and 10 are cancelled and claims 17-21 are new.

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant Arguments
As to claim 1, applicant argues that Kumar does not describe or reasonably suggest controlling a display to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, as claimed. Kumar describes that a system that analyses a data item in a first application and suggests a second applications. The GUI of Kumar merely displays the suggestion of the second application. The GUI of Kumar merely displays the suggestion of the second application, does not display application selection screen for selection of a particular application and for identification of a particular event. Further, the application in Kumar is suggested with respect to its relevance to a data item in the first application. The second application in Kumar is not configured to perform processing to conduct the particular event to be identified in the application selection screen.
Applicant argues that Ruiz does not remedy the deficiencies of Kumar. Ruiz provides no discussion or suggest to execute the second application to control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, as claimed.
Examiner’s Response
The applicant’s arguments/remarks filed on 03/16/2021 regarding claims 1, 3-9 and 11-21 have been fully considered but are moot in view of the new ground(s) of rejection. The above limitation is taught by previous art and newly cited art, XIANGLI et al. (hereinafter referred to as Xiangli) (U. S. Pub No. 20170031540 A1).
As to claim 1, and similarly to claims 9 and 11, for Xiangli, as recited in the paragraph [0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, and paragraph [0063], “a preset trigger event for the application has been detected”, and paragraph [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”, Xiangli teaches controlling a display to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, as claimed.

Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, line 12,  “via the application selection screen of the particular” should be changed to “via the application selection screen, of the particular”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (U. S. Pub. No. 2018/0217864 A1), in view of XIANGLI et al. (hereinafter referred to as Xiangli) (U.S.Pub. No. 2017/0031540 A1), and in view of Ruiz-Velasco et al. (hereinafter referred to as Ruiz) (U. S. Pub. No. 20100138515 A1).
As to claim 1, Kumar teaches a shared terminal communicable with a management system configured to manage content data generated in relation to an event (See at least ABSTRACT, “The present disclosure provides a method and electronic device for managing content across applications and a terminal for managing content across applications and a terminal using the method and including the electronic device”), the shared terminal comprising:  a memory that stores one or more first applications, and a second application that activates the one or more first applications (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”); and circuity configured to: execute the second application (See at least ¶ [0066], “the at least one second application including the requested data item is determined based on one or more of the content of the first application…the content manager 120 is configured to perform an action with respect to the at least one data item based on the input”).
 Although Kumar teaches the substantial features of applicant’s claimed invention, Kumar fails to expressly teach wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen
In analogous teaching, Xiangli teaches wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications (See at least ¶[0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, ¶ [0063], “a preset trigger event for the application has been detected”, and ¶ [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”).
Thus, given the teaching of Xiangli, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Xiangli, method and device for application interaction, into Kumar, the method of managing content across applications, for a method and system to select the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to improve the efficiency for managing the login accounts of the respective applications by the user (See Xiangli: ABSTRACT).
Although Kumar and Xiangli teach the substantial features of applicant’s claimed invention, Kumar and Xiangli fail to expressly teach wherein send an event start request requesting to start the particular event to the first application; and execute the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching Ruiz exemplifies this wherein Ruiz teaches wherein send an event start request requesting to start the particular event to the first application (See at least ¶ [0076], “Events, including events generated internally to or externally of application launcher module 455 may be received in message queue. Core engine 810 may perform one or more operations in response to events in the message queue 845”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”) and execute the particular first application to perform processing to start the particular event See at least ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

As to claim 3, Kumar, Xiangli and Ruiz teach the shared terminal of claim 1. Kumar further teaches wherein execution of the second application configures the circuitry to receive to-be-conducted event information related to the particular event from the management system (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”), and the event start request includes the received to-be-conducted event information (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 4, Kumar, Xiangli and Ruiz teach the shared terminal of claim 3. Kumar further teaches wherein the second application configures the circuitry to: control the display to display an event selection screen through which selection of the particular event is received (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”) an event selection screen through which selection of the particular event is received (See at least ¶ [0076], “A suggestion is provided within the graphical user interface of the first application based on the received according to the operation below. A. Context analysis is performed on the first application and the user is provided with the suggestion regarding the second application. The best possible second application is determined (Selected) by scanning all the applications available on the electronic device and determining the best possible second application that may manage the at least one query (select the query event)”); and receive, from the management system, the to-be-conducted event information related to the particular event selected on the event selection screen (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 5, Kumar, Xiangli and Ruiz teach the shared terminal of claim 1. Kumar further teaches wherein execution of the particular first application configures the circuitry to: generate particular content data relating to content generated during the particular event started by the particular first application (See at least ¶ [0009], “receiving, by a content manager processor from a first application, at least one query requesting a data item”; ¶ [0011], :”displaying a graphical element on a graphical user interface of the first application, wherein the graphical element includes an indicia indicating the at least one second application”; and  ¶ [0071], “the content manager 120 may include a query generator 122…the applications available on the electronic device may be scanned to detect which of the applications should be queried for the particular keywords or commands); and transmit the generated particular content data to the management system (See at least ¶ [0072], “the application scanner 124 may be configured to receive the keywords and commands from the query generator 122”).

As to claim 6, Kumar,Xiangli and Ruiz teach the shared terminal of claim 5. Kumar further teaches wherein execution of the particular first application configures the circuity to control the display to display the generated particular content data (See at least ¶ [0067], “the UI enhancement unit 130 is configured to populate the data representation instructions received from the at least one second application (i.e., the at least one passive application). Further, the UI enhancement unit 130 is configured to send a user response to the content manager 120 so that the response can be passed back to the at least one second application”);

As to claim 7, Kumar, Xiangli and Ruiz teach the shared terminal of claim 1. Ruiz further teaches wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application (See at least ¶ [0026], ”employ any of a number of computer operating systems”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

As to claim 8, Kumar, Xiangli and Ruiz teach the shared system comprising: the shared terminal of claim 1. Kumar further teaches wherein the management system, wherein the management system includes second circuitry to: transmit to-be-conducted event information relating to a particular event to the shared terminal (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”); receive, from the shared terminal, particular content data generated during the particular event; and store the to-be-conducted event information and the particular content data in association with each other (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”).

As to claim 9, Kumar teaches a method of assisting content sharing processing, performed by a shared terminal installed that stores one or more first applications and a second application, the shared terminal being communicable with a management system configured to manage content data generated in relation to an event (See at least ABSTRACT, “The present disclosure provides a method and electronic device for managing content across applications and a terminal for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”), the method comprising: executing the second application (See at least ¶ [0066], “the at least one second application including the requested data item is determined based on one or more of the content of the first application…the content manager 120 is configured to perform an action with respect to the at least one data item based on the input”).
Although Kumar teaches the substantial features of applicant’s claimed invention, Kumar fails to expressly teach wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications, and send an event start request requesting to start the particular event to the first application; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Xiangli teaches wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications (See at least ¶[0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, ¶ [0063], “a preset trigger event for the application has been detected”, and ¶ [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”).
Thus, given the teaching of Xiangli, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Xiangli, method and device for application interaction, into Kumar, the method of managing content across applications, for a method and system to select the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to improve the efficiency for managing the login accounts of the respective applications by the user (See Xiangli: ABSTRACT
Although Kumar and Xiangli teach the substantial features of applicant’s claimed invention, Kumar and Xiangli fail to expressly teach wherein send an event start request requesting to start the particular event to the first application; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching Ruiz exemplifies this wherein Ruiz teaches wherein send an event start request requesting to start the particular event to the first application (See at least ¶ [0076], “Events, including events generated internally to or externally of application launcher module 455 may be received in message queue. Core engine 810 may perform one or more operations in response to events in the message queue 845”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”) and executing the particular first application to perform processing to start the particular event identified by the event start request (See at least ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

As to claim 11, Kumar, Xiangli and Ruiz teach the method of claim 9. Kumar further teaches wherein executing the second application configures the circuitry to receive to-be-conducted event information related to the particular event from the management system (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”), wherein the event start request includes the received to-be-conducted event information (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 12, Kumar, Xiangli and Ruiz teach the method of claim 11. Kumar further teaches wherein executing the second application to, control the display to display an event selection screen through which selection of the particular event is received (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”), and receive, from the management system, the to-be-conducted event information related to the particular event selected on the event selection screen (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 13, Kumar, Xiangli and Ruiz teach the method of claim 9. Kumar teaches wherein executing the particular first application to generate particular content data relating to content generated during the particular event started by the particular first application (See at least ¶ [0009], “receiving, by a content manager processor from a first application, at least one query requesting a data item”; ¶ [0011], “displaying a graphical element on a graphical user interface of the first application, wherein the graphical element includes an indicia indicating the at least one second application”; and  ¶ [0071], “the content manager 120 may include a query generator 122…the applications available on the electronic device may be scanned to detect which of the applications should be queried for the particular keywords or commands); and transmit the generated particular content data to the management system (See at least ¶ [0072], “the application scanner 124 may be configured to receive the keywords and commands from the query generator 122”).

As to claim 14, Kumar, Xiangli and Ruiz teach the method of claim 13. Kumar further teaches wherein executing the particular first application to control the display to display the generated particular content data (See at least ¶ [0067], “the UI enhancement unit 130 is configured to populate the data representation instructions received from the at least one second application (i.e., the at least one passive application). Further, the UI enhancement unit 130 is configured to send a user response to the content manager 120 so that the response can be passed back to the at least one second application”);

As to claim 15, Kumar, Xiangli and Ruiz teach the method of claim 9.  Ruiz further teaches wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application (See at least ¶ [0026], ”employ any of a number of computer operating systems”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would See Ruiz: ABSTRACT).

As to claim 16, Kumar further teaches a non-transitory computer-readable medium storing computer executable instructions which, when executed by a shared terminal that stores one or more first applications and stores a second application, the shared terminal being communicable with a management system configured to manage content data generated in relation to an event (See at least ABSTRACT, “The present disclosure provides a method and electronic device for managing content across applications and a terminal for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”;’ and ¶ [0027], “the embodiments herein also provide a computer program product including a computer executable program code recorded on a computer readable non-transitory storage medium”), cause the shared terminal to perform a process comprising: executing the second application (See at least ¶ [0066], “the at least one second application including the requested data item is determined based on one or more of the content of the first application…the content manager 120 is configured to perform an action with respect to the at least one data item based on the input”).
Although Kumar teaches the substantial features of applicant’s claimed invention, Kumar fails to expressly teach wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications, and send an event start request requesting to start the particular event to the first application; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching, Xiangli teaches wherein control a display of the shared terminal to display an application selection screen for selection a particular first application of the one or more first applications and for identification of a particular event, the particular first application being configured to perform processing to conduct the particular event, receive selection, via the application selection screen, of the particular first application of the one or more of first applications (See at least ¶[0047], “in the application selection interface, a confirmation button may also be provided. After a user selects from the application selection interface a plurality of applications for which he or she wants to get graphical account identifications”, ¶ [0063], “a preset trigger event for the application has been detected”, and ¶ [0064], “an image selection interface is displayed to a user when the preset trigger event for the application has been detected”).
Thus, given the teaching of Xiangli, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Xiangli, method and device for application interaction, into Kumar, the method of managing content across applications, for a method and system to select the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to improve the efficiency for managing the login accounts of the respective applications by the user (See Xiangli: ABSTRACT).
Although Kumar and Xiangli teach the substantial features of applicant’s claimed invention, Kumar and Xiangli fail to expressly teach wherein send an event start request requesting to start the particular event to the first application; and executing the particular first application to perform processing to start the particular event identified by the event start request. 
In analogous teaching Ruiz exemplifies this wherein Ruiz teaches wherein send an event start request requesting to start the particular event to the first application (See at least ¶ [0076], “Events, including events generated internally to or externally of application launcher module 455 may be received in message queue. Core engine 810 may perform one or more operations in response to events in the message queue 845”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”) and executing the particular first application to perform processing to start the particular event identified by the event start request (See at least ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

As to claim 17, Kumar, Xiangli and Ruiz teach the non-transitory computer-readable medium according to claim 16. Kumar further teaches wherein execution of the second application configures the circuitry to receive to-be-conducted event information related to the particular event from the management system (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”), and the event start request includes the received to-be-conducted event information (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 18, Kumar, Xiangli and Ruiz teach the non-transitory computer-readable medium according to claim 17. Kumar further teaches wherein the execution of the second application further includes: controlling the display to display an event selection screen through which selection of the particular event is received (See at least ABSTRACT, “The method includes receiving, by a content manager processor of the electronic device in a first application (second application), at least one query requesting a data item, determining at least one second application including the request data item based on the at least one query, and displaying on a graphical user interface of the first application a graphical element (control a display of the shared terminal to display) that includes indicia indicating the at least one second application and at least one interactive component to interact with the data item within the graphical user interface of the first application”); and receive, from the management system, the to-be-conducted event information related to the particular event selected on the event selection screen (See at least ABSTRACT, “for managing content across applications and a terminal using the method and including the electronic device. The method includes receiving, by a content manager processor of the electronic device in a first application, at least one query requesting a data item (to-be-conducted event information)”).

As to claim 19, Kumar, Xiangli and Ruiz teach the non-transitory computer-readable medium according to claim 16. Kumar further teaches wherein execution of the particular first application further includes: generating particular content data relating to content generated during the particular event started by the particular first application (See at least ¶ [0009], “receiving, by a content manager processor from a first application, at least one query requesting a data item”; ¶ [0011], :”displaying a graphical element on a graphical user interface of the first application, wherein the graphical element includes an indicia indicating the at least one second application”; and  ¶ [0071], “the content manager 120 may include a query generator 122…the applications available on the electronic device may be scanned to detect which of the applications should be queried for the particular keywords or commands); and transmitting the generated particular content data to the management system (See at least ¶ [0072], “the application scanner 124 may be configured to receive the keywords and commands from the query generator 122”).

As to claim 20, Kumar, Xiangli and Ruiz teach the non-transitory computer-readable medium according to claim 19. Kumar further teaches wherein execution of the particular first application configures the circuity to control the display to display the generated particular content data (See at least ¶ [0067], “the UI enhancement unit 130 is configured to populate the data representation instructions received from the at least one second application (i.e., the at least one passive application). Further, the UI enhancement unit 130 is configured to send a user response to the content manager 120 so that the response can be passed back to the at least one second application”);

As to claim 21, Kumar, Xiangli and Ruiz teach the non-transitory computer-readable medium according to claim 16. Ruiz further teaches wherein the second application is a launcher application that operates on an operating system, and each of the one or more first application is an application activated in response to a request from the launcher application (See at least ¶ [0026], ”employ any of a number of computer operating systems”; and ¶ [0077], “Core engine 810 may also be configured to maintain an application stack, which may store information related to each application running on device 400”; “APIs that allow applications to post evens to the core engine message queue 845…request metadata associated with an application, request launch of an application”).
Thus, given the teaching of Ruiz, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Ruiz, application launcher systems and methods, into Kumar, the method of managing content across applications, and Xiangli, method and device for application interaction, for a method and system to manage data across the applications on the shared terminal. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the system or method to detect a request to launch an application on a device, accessing metadata associated with the application over a network (See Ruiz: ABSTRACT).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


John Fan
/J. F. /
Examiner, Art Unit 2454
05/30/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454